DETAILED ACTION
Responsive to the claims filed August 6, 2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentley et al (US 2017/0123421). 
As per claim 1, Kentley et al teach a method for automating a power down process for an autonomous vehicle, comprising: 
detecting, at an electronic control unit, a low state of charge of an autonomous vehicle battery (see at least paragraphs [0150, 0163]),
determining, using vehicle sensors, that the autonomous vehicle is unattended (see at least paragraph [0124]),
determining, using autonomous vehicle mapping and location modules, that an autonomous vehicle location is in an approved shut down area, transmitting a shut down notice from the autonomous vehicle, and cutting power to vehicle components connected to the battery (see at least paragraphs [0174-0175, 0160]).
As per claim 2, Kentley et al teach wherein detecting the low state of charge includes detecting a high voltage battery low state of charge (see at least paragraphs [0153-0154, 0062]).
As per claim 3, Kentley et al teach detecting a low voltage battery low state of charge and cutting power to additional vehicle components connected to the low voltage battery (see at least paragraph [0154]).
As per claim 4, Kentley et al teach where detecting the low state of charge includes comparing a high voltage battery state of charge to a selected threshold value, and determining that the high voltage battery state of charge is less than the selected threshold value (see at least paragraph [0150]).
As per claim 5, Kentley et al teach wherein the selected threshold value includes sufficient charge for the high voltage battery to restart the autonomous vehicle and drive the autonomous vehicle to a charging station (see at least paragraphs [0150, 0174]).
As per claim 6, Kentley et al teach wherein cutting power to vehicle components results in powering down the autonomous vehicle (see at least paragraphs [0174, 0175]).
As per claim 7, Kentley et al teach wherein determining the vehicle is unattended includes determining the vehicle is in one of park mode and service mode, and determining that vehicle doors are closed (see at least paragraphs [0174, 0175]).
As per claim 8, Kentley et al teach wherein detecting the low state of charge includes detecting an imminent dead battery event (see at least paragraph [0150]).
Claims 9-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661